DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language “the first belt layer including metal cords angled between +35 degrees and +45 degrees relative to the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne et al. (US 2013/0327459) (of record), Saint-Paul (US 3,018,814) (of record), and further in view of at least one of Isobe (US 2010/0116402) (of record), Andonian et al. (US 2006/0042735) (of record), or Fujiwara (US 5,360,047) (of record).

Regarding claims 1-7, Rhyne discloses a reinforcing structure (i.e. shear band) (Fig. 4: 160) for a tire (Fig. 4: 100) comprising: a first belt layer extending circumferentially around the tire ([0030]: the tire may include additional, conventional reinforcement belts between the tread 140 and the shear band 160 and/or between the shear band and the carcass 110/inner liner 115); a second belt layer extending circumferentially around the tire ([0030]: the tire may include additional, conventional reinforcement belts between the tread 140 and the shear band 160 or between the shear band 160 and the carcass 110/inner liner 115); and a reinforcing structure (i.e. discrete shear band lamina) radially interposed between the first belt layer and the second belt layer ([0030]).
Rhyne further discloses that the shear band structure (Fig. 4: 160) includes a first reinforcing ply (Fig. 4: 200) that is radially outermost and thereby radially adjacent the first belt layer (i.e. the additional, 
Rhyne further discloses that the layers (i.e. the first reinforcing ply, the second reinforcing ply, and the third reinforcing ply) (Fig. 4: 165, 195, 200) may include respective tapes, cloth, or mats (i.e. three dimensional spacer layers/fabric) ([0032]-[0033], [0041]). In other words, the first reinforcing ply may include a first three dimensional spacer layer, the second reinforcing ply may include a second three dimensional spacer layer, and the third reinforcing ply may include a third three dimensional spacer layer.
The examiner notes that the limitations of a “three dimensional spacer layer” are broad and do not require any further structural features to the tire disclosed by Rhyne as discussed above. Accordingly, the disclosed tapes, cloth, or mats of Rhyne function as the three dimensional spacer layers. 

However, Rhyne does not expressly disclose that the first reinforcing ply includes the first three dimensional spacer layer enclosed by a first, angled fabric layer, that the second reinforcing ply includes the second three dimensional spacer layer enclosed by a second, angled fabric layer, or that the third reinforcing ply includes the third three dimensional spacer layer enclosed by a third, angled fabric layer.
Saint-Paul teaches a protective ply assembly (i.e. shear band) in the top or tire-tread area (i.e. crown) of a tire, wherein the reinforcing plies of the band may include fabric layers (Fig. 7: 21, 22) enclosing inserts (Fig. 7: 19, 20) that incorporate textile and/or metal fibers (Col. 2 lines 761-72; Col. 3 lines 1, 46-55). Saint-Paul further teaches that the fabric layers (Fig. 7: 21, 22) enclosing the inserts (Fig. 7: 19, 20) have reinforcing strands (i.e. cords) that may form an angle of from 0 degrees to 40 degrees to the midline of the tire (i.e. the equatorial plane of the tire) (Col. 3 lines 46-55), which falls within and overlaps with the claimed ranges of between +35 degrees and +45 degrees for the cords of the first fabric layer, between -5 degrees and +5 degrees for the cords of the second fabric layer, and between -45 degrees and -35 degrees for the cords of the third fabric layer. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the cord angles of the first, second, and third angled fabric layers. Saint-Paul teaches that such a structure for the protective ply assembly (i.e. shear band) is readily deformable for shaping purposes during the tire manufacturing process, but which after vulcanization will possess high transverse rigidity (Col. 2 lines 38-44). Furthermore, the impact strength and transverse rigidity of the assembly are both increased, and there is an added advantage to the covered, folded sides of the assembly of preventing any tendency for separation of the rubber along the sides as well as incipient shear 
 However, modified Rhyne does not expressly recite that the first belt layer includes metal cords angled between +35 degrees and +45 degrees relative to the equatorial plane of the tire, or that the second belt layer includes metal cords angled between -5 degrees and +5 degrees relative to the equatorial plane of the tire. 
Isobe teaches a tire comprising a circumferential reinforcing layer (i.e. shear band) (Figs. 1-3, 5: 6) disposed between a first belt layer (Figs. 1-3, 5: 5A or 5B) and a second belt layer (Figs. 1-3, 5: 5B or 5A, opposite of whatever layer first belt layer is) ([0052]), wherein the belt layers may include metal wires (i.e. cords) laid at an angle of from 5 degrees to 30 degrees with respect to the tire circumferential direction (i.e. tire equator) ([0006], [0047], [0051]), which falls within and overlaps with the claimed range of between -5 degrees and +5 degrees for a second belt layer. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Moreover, the range of from 5 degrees to 30 degrees approaches the claimed range of between +35 degrees and +45 degrees for the first belt layer. Case law holds that a prima facie 
Additionally or alternatively, Andonian teaches a heavy duty tire, as is also disclosed by Rhyne, comprising a belt structure including steel (i.e. metal) cords ([0042]), wherein any of the belts may have a bias angle in the range of about +/-3 to about +/-60 degrees ([0049]), which falls within and overlaps with both claimed ranges of +35 degrees and +45 degrees for the first belt layer and -5 degrees and +5 degrees for the second belt layer. Andonian teaches an improved pneumatic tire and tread belt assembly with which the frequency of premature tire failure is thought to be substantially reduced, which is designed to allow large tires to be transported in several sections and then assembled at the construction site to ease the otherwise difficult problem of transporting the large tires, and with which the driving characteristics of the tire can be more economically changed and the inventory of the number of tire spares that are typically needed can be reduced ([0005]). Additionally or alternatively, Fujiwara teaches a heavy duty tire, as is also disclosed by Rhyne, wherein the belt comprises steel (i.e. metal) cords that are laid at an angle of 5 to 70 degrees with respect to the tire equator (Col. 1 lines 54-59; Col. 3 lines 21-23), which falls within and overlaps with both claimed ranges of +35 degrees and +45 degrees for the first belt layer and -5 degrees and +5 degrees for the second belt layer. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angles of the belt cords in the first and second belt layers. Fujiwara further teaches that the radial tire for heavy duty use effectively reduces uneven wear between the tread crown and tread shoulder without deteriorating high speed durability (Col. 1 lines 49-53). In other words, it is generally known in the tire art . 

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant argues that “Claim 1 has been amended to further recite a firs three dimensional spacer layer enclosed by a first, angled fabric layer, a second three dimension spacer layer enclosed by a second, angled fabric layer, and a third three dimensional spacer layer enclosed by a third, angled fabric layer … The prior art does not disclose a shear band with these and the other recited features of Claim 1.” The examiner respectfully disagrees and refers to the detailed rejection above as to how the prior art references of record still satisfy the claim limitations. 
On page 5 of the Remarks, Applicant argues that “Claim 1 has been previously amended to include the limitations of canceled original claims 8 and 10 … these limitations were both already disclosed and claimed in the application filed.” The examiner respectfully disagrees. The examiner notes that cancelled claim 8 was incorporated into claim 1, but not claim 10 which would require both the first and second belt layers to include metal cords angled between -5 degrees and +5 degrees relative to the equatorial plane of the tire rather than only the second belt layer including metal cords angled between -5 degrees and +5 degrees relative to the equatorial plane of the tire, which was a new claim limitation. Instead, Applicant combined claims 8 and 10 into a new limitation which does not have support in the original disclosure, as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749